DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/22 has been entered.

Status of Claims
Claims 1-20 are currently pending and have been examined.  


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the claim amendments and Applicant’s arguments. Under Step 2A, Prong 2, the additional elements of the independent claims are doing more than just adding the words “apply it” with the abstract idea. A computer is not merely being used as a tool to perform the abstract idea. 
Upon further review of the amended claims the 101 rejection is not applicable because in ordered combination it is a practical application. As recited in the claims, claim contains the specific elements of 
“receiving, by a device, transaction data that is associated with transaction entries… associated with a plurality of transactions; 
classifying, by the device and using a machine learning model, the transaction entries into a set of matched transaction entries and a set of unmatched transaction entries; 
combining, by the device, a first matched transaction entry, of the set of matched transaction entries, and a second matched transaction entry, of the set of matched transaction entries, into a first transaction pair;
labeling, by the device, the first transaction pair to indicate that the first matched transaction entry and the second matched transaction entry belong to a same transaction of the plurality of transactions; 
combining, by the device, a third matched transaction entry, of the set of matched transaction entries, and a fourth matched transaction entry, of the set of matched transaction entries, into a second transaction pair; 
labeling, by the device, the second transaction pair to indicate that the third matched transaction entry and the fourth matched transaction entry belong to a different transaction of the plurality of transactions: -2-PATENT U.S. Patent Application No. 16/906,044 Attorney Docket No. 0095-0619 
identifying, by the device, a feature that is associated with a subset of matched transaction entries, of the set of matched transaction entries, that are associated with [[a]]the same transaction, of the plurality of transactions; 
generating, by the device, an updated machine learning model, 
wherein the updated machine learning model is generated using feature information associated with the feature, 
wherein the updated machine learning model is generated based on labeling the first transaction pair to indicate that the first matched transaction entry and the second matched transaction entry belong to the same transaction of the plurality of transactions, 
wherein the updated machine learning model is generated based on labeling the second transaction pair to indicate that the third matched transaction entry and the fourth matched transaction entry belong to the different transaction of the plurality of transactions, 
wherein the updated machine learning model is trained based on historical transaction data associated with a plurality of previous transactions; 
grouping, by the device and using the updated machine learning model, the set of unmatched transaction entries based on probabilities that individual unmatched transaction entries are associated with [[a]]the same transaction; 
classifying, by the device, grouped transaction entries, of the set of unmatched transaction entries, and the set of matched transaction entries as reconciled transactions;-3-
determining, by the device, that an ungrouped transaction entry, of the set of unmatched transaction entries, is associated with missing transaction data; 
displaying, by the device and via a user interface, a request for confirmation of the reconciled transactions; 
receiving, by the device and via the user interface, an input confirming the reconciled transactions or an input rejecting the reconciled transactions; and 
selectively: 
updating, by the device and based on receiving the input confirming the reconciled transactions, a data structure to mark the transactions as reconciled and to include predicted transaction data, and 
prompting, by the device and based on receiving the input rejecting the reconciled transactions via the user interface, a user to input information that identifies the missing transaction data.”
Furthermore, the combination of additional elements are not well understood, routine, and conventional. For example, it is not well understood, routine, and conventional to use learning model for trades reconciliation process with specific classification and sourcing of the four separate data elements, the first, second, third and fourth matched transaction entries for updating/operating machine learning model.  Essentially, in order to achieve the goal of the invention, all the other disclosed elements – e.g., a device, a matching model, and a transaction grouping model – used in the process of classifying transaction data and matching the data according to business rules (e.g. accounting rules) and updating database for a more up-to-date calculation.  This ability to specified and source specific data for the machine learning model to build  a predictive model increases the efficiency.   As such, the rejection under 35 U.S.C. 101 is withdrawn.  
Furthermore, the combination of additional elements are not well understood, routine, and conventional. For example, it is not well understood, routine, and conventional to. As such, the rejection under 35 U.S.C. 101 is withdrawn.  

Regarding the rejection under 35 U.S.C. 103, the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  See the specific claim elements recited above.
As recited in the claims, claim specific elements of:
““receiving, by a device, transaction data that is associated with transaction entries… associated with a plurality of transactions; 
classifying, by the device and using a machine learning model, the transaction entries into a set of matched transaction entries and a set of unmatched transaction entries; 
combining, by the device, a first matched transaction entry, of the set of matched transaction entries, and a second matched transaction entry, of the set of matched transaction entries, into a first transaction pair;
labeling, by the device, the first transaction pair to indicate that the first matched transaction entry and the second matched transaction entry belong to a same transaction of the plurality of transactions; 
combining, by the device, a third matched transaction entry, of the set of matched transaction entries, and a fourth matched transaction entry, of the set of matched transaction entries, into a second transaction pair; 
labeling, by the device, the second transaction pair to indicate that the third matched transaction entry and the fourth matched transaction entry belong to a different transaction of the plurality of transactions: -2-PATENT U.S. Patent Application No. 16/906,044 Attorney Docket No. 0095-0619 
identifying, by the device, a feature that is associated with a subset of matched transaction entries, of the set of matched transaction entries, that are associated with [[a]]the same transaction, of the plurality of transactions; 
generating, by the device, an updated machine learning model, 
wherein the updated machine learning model is generated using feature information associated with the feature, 
wherein the updated machine learning model is generated based on labeling the first transaction pair to indicate that the first matched transaction entry and the second matched transaction entry belong to the same transaction of the plurality of transactions, 
wherein the updated machine learning model is generated based on labeling the second transaction pair to indicate that the third matched transaction entry and the fourth matched transaction entry belong to the different transaction of the plurality of transactions, 
wherein the updated machine learning model is trained based on historical transaction data associated with a plurality of previous transactions; 
grouping, by the device and using the updated machine learning model, the set of unmatched transaction entries based on probabilities that individual unmatched transaction entries are associated with [[a]]the same transaction; 
classifying, by the device, grouped transaction entries, of the set of unmatched transaction entries, and the set of matched transaction entries as reconciled transactions;-3-
determining, by the device, that an ungrouped transaction entry, of the set of unmatched transaction entries, is associated with missing transaction data; 
displaying, by the device and via a user interface, a request for confirmation of the reconciled transactions; 
receiving, by the device and via the user interface, an input confirming the reconciled transactions or an input rejecting the reconciled transactions; and 
selectively: 
updating, by the device and based on receiving the input confirming the reconciled transactions, a data structure to mark the transactions as reconciled and to include predicted transaction data, and 
prompting, by the device and based on receiving the input rejecting the reconciled transactions via the user interface, a user to input information that identifies the missing transaction data,” limit the claims in a specific and narrow way that overcome the prior art.
The prior art of record, Wang (20170372317) teaches data organization and algorithms for determination of fraud potential by using large numbers of database records and narrowing them down to a smaller set of records.  However, Wang does not teach or suggest (in combination with the other elements) specific using learning model for trades reconciliation process with specific classification and sourcing of the four separate data elements, the first, second, third and fourth matched transaction entries for updating/operating machine learning model; and analyzing unmatched data elements based on probabilities of it being associated with the identified transaction.  Nelson (20150324715) teaches system with the ability to reconciled data after the data source has been identified as having some discrepancies for risk management to facilitate transaction settlements.  Joseph (10650432) teaches using co-occurrence matrix in machine learning model to incorporate data such as historical usage in providing better transactional related predictions.   Benkreira (20200111099) teaches using available neural networks such as the long short-term memory neural networks for generating and using a machine-learning model in performing computational analysis in financial transactions.  Doan, AnHai (Reconciling Schemas of Disparate Data Sources: A Machine Learning Approach, University of Washington; See page 1 paragraph 1; https://homes.cs.washington.edu/~pedrod/papers/sigmod01.pdf, 2001) teaches a machine learning data integration system with sematic mappings between source schemas and mediated schema by identifying the different type of information in the source schemas or in their data.  Wang, Nelson, Joseph, Benkreira and Doan – alone or in combination – do not disclose the using learning model for trades reconciliation process with specific classification and sourcing of the four separate data elements, the first, second, third and fourth matched transaction entries for updating/operating machine learning model; and analyzing unmatched data elements based on probabilities of it being associated with the identified transaction.  (in combination with the other claim elements). 
Therefore the claims are deemed allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See attached 892, Notice of References Cited.
Doyle (10705796) teaches methods, systems, and computer program product for implementing real-time or near real-time classification of digital data.
Tarlano (20190102244) teaches method and system for predicting failure events.
Zoldi (20190073647) teaches fraud detection by profiling aggregate customer anonymous behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698